Citation Nr: 0216298	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for hyperactive lung 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
November 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a hip 
condition with pain and denied reopening claims for service 
connection for depression, defective vision, and hyperactive 
lung disease.

In February 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  The veteran was 
provided a period of 30 days following the hearing in which 
to submit additional medical evidence.  Hearing transcript, 
17.  No additional medical evidence was received.   

In a January 2001 decision, the Board denied the claim for 
service connection for a bilateral hip disorder and found 
that new and material evidence had been submitted to reopen 
the claims for service connection for a psychiatric disorder, 
defective vision, and hyperactive lung disease.  The Board 
then remanded the issues pertinent to the reopened claims.  
The case has been returned to the Board for final appellate 
review.   


FINDING OF FACT

It has not been demonstrated that the veteran has a 
psychiatric disorder, defective vision or hyperactive lung 
disease that is causally related to service.  


CONCLUSION OF LAW

A psychiatric disorder, defective vision or hyperactive lung 
disease was not incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the time of the veteran's entry examination in December 
1994, psychiatric and lung evaluations were normal.  Visual 
acuity of the right eye was 20/25, corrected to 20/20.  

In April 1995, the veteran was seen with complaints of 
shortness of breath.  The assessment was subjective shortness 
of breath and possibly hyper-reactive lung disease.  In an 
April 1995 consultation report, the examiner entered an 
assessment of probable exercise-induced bronchospasm.  The 
assessment in April 1995 following special eye examination 
was that the veteran was myopic and astigmatic, without any 
pathology.  In June 1995, he was diagnosed with adjustment 
disorder with anxiety and frustration as well as adjustment 
disorder with depressed mood.  In July 1995 the veteran 
reported persistent shortness of breath and easy fatigue.  
The examiner stated that pulmonary function tests were normal 
and entered a diagnosis of normal examination.  The veteran 
was seen in August 1995 for chest pain, which were determined 
to be noncardiac in origin.  

April and August 1996 VA outpatient treatment reports show 
the veteran was diagnosed with hyperactive lung disease.  A 
June 1996 record shows an impression of refractive error.  A 
December 1996 and January 1997 VA outpatient treatment report 
shows a diagnosis of asthma.  December 1998 VA outpatient 
treatment reports show the veteran was diagnosed with an 
upper respiratory infection and bronchitis.  

Following a September 1999 VA respiratory examination, the 
pertinent assessment was lung problems identified as reactive 
airway disease and hyperventilation per service medical 
records and an emergency room sheet from a private hospital 
dated in July 1996; currently, the veteran was taking no 
medications and auscultation of the chest revealed no rales, 
rhonchi or wheezing; respirations were essentially normal.  

A September 1999 VA eye examination report shows diagnoses of 
refractive error and right ptosis with prominence of right 
brow and questionable decreased function of cranial nerve VII 
on the right side.  The examiner noted that the veteran was 
going to undergo a computed tomography (CT) scan of the head 
and orbits to rule out a right orbital mass.

A September 1999 VA psychiatric evaluation report shows the 
examiner found the veteran's mood to be depressed.  He 
entered a diagnosis of undifferentiated schizophrenia and 
noted this was a provisional diagnosis.  He stated the 
veteran was referred to psychology for testing to confirm the 
diagnosis of schizophrenia or any other diagnoses that may 
exist.  Psychological testing conducted in September 1999 and 
October 1999 revealed a diagnosis of dysthymia.

In February 2000, the veteran presented oral testimony before 
the undersigned Board Member.  The veteran stated that he 
felt depressed in service because once he was put on light 
duty due to his hip complaints, he was unable to function 
like the other Marines and that he felt frustrated that he 
could not keep up with the others.  As to his eyes, the 
veteran stated when on the firing range, when the shells 
would come out of the weapon, he would get dust and particles 
in his eye.  He stated he did not initially go to sick bay 
because he had been told to "be tough" like a Marine and 
was given eye droplets.  The veteran stated that prior to 
service, he did not have any problems with his eyesight.  The 
veteran noted he had undergone tests recently and was 
scheduled to have an eye examination later that month in 
February.

As to the veteran's lung disease, he stated he had been 
diagnosed in service with mild hyperactive lung disease and 
had been prescribed medication.  He stated that the only 
thing he could relate it to in service was being in the gas 
chamber and being exposed to tear gas. 

VA outpatient treatment records dated in November 1999 show 
an assessment of undifferentiated schizophrenia.  A 
provisional diagnosis in December 1999 and January 2000 was 
paranoid schizophrenia.  At the end of January 2000, the 
assessments were paranoid schizophrenia; major depression; 
and rule out schizoaffective disorder.  In March 2000, the 
diagnostic impressions were schizoaffective disorder; 
somatization disorder; and personality disorder.  

In February 2001, the RO asked the veteran to provide 
additional information regarding the sources of medical 
treatment for his claimed disorders.  The veteran did not 
respond.  The veteran also failed to report for scheduled VA 
examinations for his claimed disorders in June 2002. 

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
psychosis, such as schizophrenia, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently-enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist and duty 
to notify in the veteran's instant claims for service 
connection.  VA has made efforts to obtain the evidence that 
the veteran has alleged would assist in these claims.  The 
veteran was also given the opportunity to indicate whether 
there any additional medical records related to his claim for 
service connection that VA has not already obtained. 

Subsequent to the Board's January 2001 remand, the RO 
scheduled the veteran to undergo VA examinations, to include 
having the examiner state whether the veteran's current 
complaints related to his service.  In a June 2002 letter, 
the RO informed the veteran of the importance of these 
examinations.  A July 2002 supplemental statement of the case 
(SSOC) also notified the veteran that the examinations were 
expected to have provided a material outcome to his claim.  
It was again noted that the veteran did not respond to a 
request for information about his health care providers.  
There was no response from the veteran.  

The Board finds that all facts have been developed to the 
extent possible, and the veteran was notified appropriately 
of all relevant information.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

IV.  Analysis

In this case, the veteran contends that he currently has 
psychiatric disability, defective vision and lung disease due 
to service.  Initially, the Board notes that the veteran does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992); see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc).  
Therefore, his opinion that his current symptoms are related 
to service has no probative value.  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Consequently, in order to ensure that the record was fully 
complete, the Board remanded the issues on appeal to the RO 
in January 2001.  As noted in the July 2002 supplemental 
statement of the case that was sent to the veteran, such 
information as requested in the remand was to be 
determinative to the outcome of the claims.  Clearly, the 
VCAA obligates VA to assist a claimant in obtaining available 
evidence and clarifying medical information.  However, if a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190 (1991); Hayes v. Brown, 5 Vet. App. 60 (1993).

The Board also notes that the veteran was provided the 
provisions of 38 C.F.R. § 3.655 (2001) in the July 2002 SSOC.  
Under this regulatory provision, when entitlement to a 
benefit cannot be established without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, in the case of 
an original compensation claim such as this one, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), 
the Court pointed out that the VA must show that the 
appellant lacked "adequate reason" [see 38 C.F.R. § 
3.158(b)], or "good cause" [see 38 C.F.R. § 3.655] for 
failing to report for a scheduled examination. 

There is no indication in the record that the veteran had 
good cause for not reporting for his examinations.  
Additionally, the record does not indicate that he failed to 
receive any of the associated notices, including the July 
2002 SSOC.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(presumption of regularity attaches to actions of public 
officials).  Because the record was insufficient on which to 
render a sound decision in 2001, the Board remanded the 
claims.  In this case, it was only the veteran who could 
affirm that all relevant postservice treatment records had 
been associated with the file.  Additionally, a VA 
examination was required not only for demonstration of a 
current disability but also for a nexus opinion between any 
disability found and service.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (A claim for service-connection 
for a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim).  See also 38 U.S.C.A. § 5103A (West 1991 
& Supp. 2001) (The duty to assist sometimes includes 
providing a VA examination, including if the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim).  The Board finds that the veteran 
failed to report without good cause for the required 
examination that was scheduled by the RO in compliance with 
the Board's 2001 remand.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992); 38 C.F.R. § 3.326 (2001).

In light of the absence of the additionally required evidence 
as requested in the Board's January 2001 remand, the Board 
cannot find that the evidentiary record supports the claims.  


ORDER

Entitlement to service connection for psychiatric disability, 
hyperactive lung disease, and defective vision is denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


